Citation Nr: 1338718	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an evaluation in excess of 30 percent for dysphagia with odynophagia, from the initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 30 percent for paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from September 2007 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the RO which, in part, denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

By letter dated in October 2013, the Veteran and his attorney were notified that his appeal was being certified to the Board.  In a letter, received at the Board in November 2013, the Veteran requested to be scheduled for a videoconference hearing concerning the issues currently on appeal.  

Inasmuch as the Veteran's request for a hearing was received within 90 days of certification of his appeal to the Board, the appeal is referred back to the RO for appropriate action as provided for under 38 C.F.R. § 20.1304(a) (2013).  

Accordingly, the case is REMANDED for the following action:  

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

